Title: From Thomas Jefferson to Benjamin Harrison, 29 December 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council Dec. 29. 1780.

The inclosed resolution of Congress came to hand yesterday. As it is on the same subject with the resolution of Assembly of 23d. Decr. I beg leave to lay it before them. That the Assembly may be informed of the footing on which this matter stood at the time of their resolution I beg leave to inclose to them an extract from my Letter to Colo. Wood giving a general order for the removal of the whole Convention troops, and a second one which for reasons strongly urged by him suspended the removal of the Germans for a time. These Measures when taken were duly communicated to Congress and to Governor Lee and were approved of by Congress. What circumstances may have induced an alteration in their opinion I am uninformed. I conjecture however that some difficulty on the subject of provisions has arisen; for by a Letter from the board of war which came to hand with this resolution we are called on to furnish half the provisions necessary f[or] that part of the Conventioners who are gone on, and to transport this to Frederic town in Maryland. Against this I mean to remonstrate and have no doubt of satisfying Congress that this requisition has been too hastily adopted. But I should be glad to be advised by the Assembly how to conduct myself should the inclosed resolution of Congress be adhered to on their part: as our rights of jurisdiction cease at our boundary.
I have the honor to be with the greatest respect Sir Your mo: obedt. & mo: hble. Servant,

Th: Jefferson

